PER CURIAM.
Robert and Melanie Johnston appeal from the district court’s1 adverse judgment dismissing their civil-rights action. After careful review, we find no basis for *696reversal and we affirm. See 8th Cir. R. 47B.

. The Honorable Robert T. Dawson, United States District Judge for the Western District of Arkansas, adopting the reports and recommendations of the Honorable Beverly Stites Jones, United States Magistrate Judge for the Western District of Arkansas, now retired, and the Honorable James R. Marschewski, United States Magistrate Judge for the Western District of Arkansas.